Citation Nr: 1027261	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO. 06-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for bilateral loss of 
vision, also claimed as residuals of a bilateral eye injury, 
currently rated as 90 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had qualifying active service from January 1956 
through December 17, 1964. He also had subsequent dishonorable 
(and disqualifying) service from December 18, 1964, through 
August 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

At the time of the September 2007 Board Remand, the Veteran's 
claim was entitlement to an increased rating for the service-
connected left eye disability, and entitlement to service 
connection for a right eye disability. Following the remand, 
service connection was granted for the right eye and the 
disability rating was issued for the bilateral eye disability and 
awarded a 90 percent rating. Thus, the issue is recharacterized 
in the case caption above to reflect the current status of the 
appeal.


FINDINGS OF FACT

The Veteran's bilateral eye disability is not manifested by 
anatomical loss of both eyes, blindness in both eyes having only 
light perception, anatomical loss of one eye with vision of 5/200 
in the other eye, blindness in one eye having only light 
perception with vision of 5/200 in the other eye, vision of 5/200 
in both eyes, or impairment of field vision with concentric 
contraction of 5 degrees in both eyes. 


CONCLUSION OF LAW

The criteria for a rating in excess of 90 percent for bilateral 
loss of vision have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Code 6075 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected bilateral loss of 
vision is more disabling than what is reflected by the currently 
assigned 90 percent rating.

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009). When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
of the two evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2009). After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making disability 
evaluations. 
See generally 38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). Where entitlement to compensation has 
already been established, VA must address the evidence concerning 
the state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim. The United States Court of Appeals for 
Veterans Claims (Court) has held that consideration of the 
appropriateness of a staged rating is required. 
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected bilateral loss of vision was 
awarded a 90 percent rating, effective July 8, 2004, the date of 
his claim. He contends that an increase is warranted.

By way of VA regulation, a 100 percent disability rating is 
awarded for: (1) corrected visual acuity to 5/200, bilaterally; 
(2) blindness in one eye (having only light perception) and 5/200 
in the other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in both 
eyes having only light perception; or (5) anatomical loss of both 
eyes. 38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 
and 6071 (2009). A 100 percent rating is also warranted when 
there is impairment of field vision with concentric contraction 
of 5 degrees, bilaterally. 38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2009).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 feet 
(.91m.), lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances less 
than 3 feet (.91m.), being considered of negligible utility. 
38 C.F.R. § 4.79 (2009).

A review of the record reveals that the Veteran's bilateral eye 
disability has increased in severity over time. A July 2004 
treatment record from the Marion, Illinois, VAMC shows that the 
Veteran was noted as legally blind at that time with visual 
acuity noted as 20/300 in the right eye and 20/125 in the left 
eye. His vision was noted at that time to have been previously 
correctable to 20/60, but no longer.

In August 2004, the Veteran was afforded a VA examination. Visual 
acuity was not measured at that time "due to poor efforts and 
cooperation during" the examination. Low vision was diagnosed 
based upon June 2004 outpatient notes showing 20/300 and 20/125 
in the right and left eyes, respectively.

In September 2005, a VA ophthalmic examination revealed visual 
acuity bilaterally as 20/400 blur phni (pinhole no improvement). 
Identical results were reported in June 2007 and May 2008. There 
was no further eye examination between May 2008 and the February 
2009 VA examination. The VA examiner reported the same bilateral 
visual acuity readings. The examiner reported "possible very 
faint minute patch of blots" in the right eye, but clearly noted 
that the Veteran is legally blind.

Based on the evidence of record, the Veteran's visual acuity has 
worsened in his service-connected right and left eyes to the 
point that he has 20/400 vision bilaterally with no improvement 
through pin hole view with only possible patches of blots in one 
eye. The VA examiner also reported on field of vision and noted 
that the Goldman tests showed "generally full" field, 
bilaterally. The assessment was that the Veteran was "legally 
blind" due to low vision. The evidence does not establish 
blindness as defined by 38 C.F.R. § 4.79. 

The Board finds that the 90 percent rating is, based upon a 
review of the entire claims folder, most appropriate. The 
bilateral 20/400 (10/200) vision warrants a 90 percent rating 
under Diagnostic Code 6075. While the Veteran's representative 
argues that the mention of "blur" and "pnhi" in the 
examination report means that the vision is worse than Diagnostic 
Code 6075 allows, such that a higher rating should be warranted, 
the evidence does not establish that the Veteran's disability 
meets the criteria established for a total schedular rating. The 
Veteran's bilateral eye disability is not shown to be manifested 
by anatomical loss of both eyes, blindness in both eyes having 
only light perception, anatomical loss of one eye with vision of 
5/200 in the other eye, blindness in one eye having only light 
perception with vision of 5/200 in the other eye, vision of 5/200 
in both eyes, or impairment of field vision with concentric 
contraction of 5 degrees in both eyes. A rating in excess of 90 
percent is, therefore, not appropriate under the rating schedule.

Generally, evaluating a disability using either the corresponding 
or analogous DCs contained in the rating schedule is sufficient. 
See 38 C.F.R. §§ 4.20 ("Analogous ratings"), 4.27 ("Use of 
diagnostic code numbers") (2007). Indeed, Congress has 
instructed VA to readjust the schedule of ratings when needed to 
maintain its relation to the particular average impairment in 
earning capacity presented by certain disabilities. See 38 U.S.C. 
§ 1155; 38 C.F.R. § 3.321(b)(1). Because the ratings are 
averages, it follows that an assigned rating may not completely 
account for each individual Veteran's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability. However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating based on the 
following guidance:

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra[ ]schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

*115 38 C.F.R. § 3.321(b)(1). When either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue of 
whether referral for an extraschedular rating is warranted. See 
Colayong v. West, 12 Vet.App. 524, 536 (1999). The Board may 
determine, in the first instance, that a Veteran has not 
presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or bases 
for that determination. See 38 U.S.C. § 7104(d)(1); Colayong, 12 
Vet.App. at 536-37; Bagwell v. Brown, 9 Vet.App. 337, 339 (1996). 

Here, it is found that the Veteran did not present evidence 
warranting referral for extraschedular consideration.  The 
Veteran does not claim that his service-connected disability 
interferes with employment or required frequent periods of 
hospitalization as to render the application of the regular 
schedular standards as impractical.  Additionally, the evidence 
of record does not show unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization related to this service-connected disorder, 
which would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating. 38 C.F.R. § 3.321(b)(1). 
Ordinarily, the VA Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors that would render 
application of the schedule impractical. See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993). In this case, the Veteran's currently 
assigned 90 percent rating clearly takes into account the severe 
level to which his disability interferes with his work. It should 
also be noted that the Veteran receives special monthly 
compensation under 38 U.S.C.A. § 1114.  The record does not show 
unusual or exceptional circumstances making application of the 
rating schedule insufficient. This matter does not warrant 
extraschedular consideration.

This claim is denied.


Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating 
his claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009). Proper notice 
from VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, VA sent the Veteran letters in August 2004 and November 
2007 informing him of the evidence necessary to establish an 
increased rating, as well as what he was expected to provide and 
what VA would obtain on his behalf. The November 2007 letter also 
satisfied the requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). VA's duty to notify in this case has 
been satisfied.

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's statements, 
his service treatment records, and VA and outpatient treatment 
records have been associated with the claims folder. The Veteran 
was afforded a Board hearing, and the hearing transcript is of 
record. The Veteran has been afforded several VA examinations and 
the reports are also in the claims folder. The Veteran has not 
notified VA of any additional available relevant records with 
regard to his claim. VA has done everything reasonably possible 
to assist the Veteran. A remand for further development of this 
claim would serve no useful purpose. VA has satisfied its duty to 
assist the Veteran and further development is not warranted.


ORDER

Entitlement to an increased evaluation for bilateral loss of 
vision, also claimed as residuals of a bilateral eye injury, 
currently rated as 90 percent disabling, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


